         Case 2:18-cv-04375-CFK Document 24 Filed 01/07/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
                          PHILADELPHIA DIVISION
________________________________________

 JAMES EVERETT SHELTON AND JON
 FREY, on behalf of themselves and others
 similarly situated,

                Plaintiffs,
                                                       Case No. 2:18-cv-4375-CMR
 vs.

 DIRECT ENERGY, LP and KAA ENERGY,                    COMPLAINT – CLASS ACTION
 INC.

                Defendants.



       NOTICE OF DISMISSAL WITHOUT PREJDUCE FOR JON FREY ONLY

       The plaintiff Jon Frey files this notice of dismissal without prejudice pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i) of all claims in the above-captioned case for Jon Frey only. The plaintiff

Jamie Shelton will shortly be filing an unopposed motion to transfer Mr. Shelton’s claims to the

United States District Court for the Northern District of Ohio.

       RESPECTFULLY SUBMITTED AND DATED this 7th day of January, 2019.


By:/s/ Anthony Paronich
Anthony Paronich
Broderick & Paronich, P.C.
99 High Street, Suite 304
Boston, MA 02110
(617) 738-7080
Fax (617) 830-0327
anthony@broderick-law.com

Counsel for Plaintiff
         Case 2:18-cv-04375-CFK Document 24 Filed 01/07/19 Page 2 of 2



                               CERTIFICATE OF SERVICE
       I, hereby certify that on January 7, 2019, I filed the foregoing with the Court’s CM/ECF

system, which served the same on the counsel of record.


                                            /s/ Anthony Paronich
                                            Anthony Paronich




                                               2
